Spofeord, J.,
concurring. In overruling the motion for a new trial the District Judge observed: “that he considered the irregularities in the present case as not of a nature to have influenced, in the smallest way, the mind of the jury in the verdict which they rendered.”
In this I find no error of law presented in a shape to be cognizable by this court. The Judge had the jurors before him, and was not bound by the opinions or testimony of witnesses, disregarding.what he saw with his own eyes. I think he has not made a statement of facts in such a form as to show that his opinion was predicated, as a conclusion of law, from those facts alone. And there is no agreed or admitted statement of Tacts submitted to this court as a basis for solving- the question whether the law infers therefrom a fatal irregularity in the conduct of the jury.
I, therefore, concur in the decree.